In a contested probate proceeding, the contestant appeals: (1) from so much of an order of the Surrogate’s Court, Queens County, entered June 22, 1965, as denied his motion for certain pretrial examinations with respect to the propounded instrument; and (2) from an order of said court, entered August 16, 1965, which denied his motion for similar relief with respect to a certain agreement. Appeal from order entered June 22, 1965, dismissed, without costs, as untimely (Surrogate’s Ct. Act, § 293). Order entered August 16, 1965 affirmed, with $10 costs and disbursements to the proponent payable by the contestant. No opinion. Beldoek, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.